Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 02, 2021

The Court of Appeals hereby passes the following order:

A22E0019. PERMIAKOVA v. BELCHER.

      Aliona Permikova filed a notice of appeal from a trial court’s summary
judgment order and has also filed an emergency motion requesting that this court stay
an eviction and cancellation of lis pendens. But the notice of appeal “shall serve as
supersedeas upon payment of all costs in the trial court by the appellant. See OCGA
§ 5-6-46.” Court of Appeals Rule 40 (a). Moreover, Permikova has failed to show that
exercise of our emergency motion power is “necessary to preserve jurisdiction of
[the] appeal or to prevent the contested issue from becoming moot.” Court of Appeals
Rule 40 (b). The emergency motion is therefore denied.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/02/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.